Exhibit 99(p)(35) WATERVILLE CAPITAL, LLC CODE OF ETHICS INTRODUCTION Waterville Capital, LLC (hereinafter, the “Firm”) has adopted this code of ethics (the “Code of Ethics”) in compliance with Rule 204A-1 under the Advisers Act and Rule 17J-1 of the Investment Company Act in order to specify the standard of conduct expected of its Associated Persons.The Firm will describe its Code of Ethics to clients in writing and, upon request, furnish clients with a copy of the Code of Ethics. All Associated Persons of the Firm must comply with applicable federal securities laws.In particular, it is unlawful for the Firm and any Associated Person, by use of the mail or any means or instrumentality of interstate commerce, directly or indirectly: · To employ any device, scheme or artifice to defraud any client or prospective client of the Firm; · To engage in any act, transaction, practice, or course of business which operates or would operate as a fraud or deceit upon any client or prospective client of the Firm; · To engage in any fraudulent, deceptive, or manipulative practice; or · To make any untrue statement of a material fact to a Fund or omit to state a material fact necessary in order to make the statements made to a Fund, in light of the circumstances under which they are made, not misleading In adopting this Code of Ethics, the Firm recognizes that it, and its affiliated persons owe a fiduciary duty to the Firm’s client accounts and must (1) at all times place the interests of Firm clients first; (2) conduct personal securities transactions in a manner consistent with this Code of Ethics and avoid any abuse of a position of trust and responsibility; and (3) adhere to the fundamental standard that Associated Persons should not take inappropriate advantage of their positions.In addition, the Firm and its Associated Persons must comply with all applicable federal securities laws, which shall generally be explained in the Firm’s Compliance Manual.Associated Persons must report any violations of the Code of Ethics to the Firm’s Chief Compliance Officer. DEFINITIONS “Access Person” means any supervised person of the Firm: (i) Who has access to nonpublic information regarding any clients’ purchase or sale of securities; (ii) Who is involved in making securities recommendations to clients, or who has access to such recommendations that are nonpublic; (iii) Because the Firm’s primary business is providing investment advice, all of the Firm’s directors, officers and partners are presumed to be access persons; or (iv) Such other persons as the Chief Compliance Officer shall designate. 1 “Acquisition” or “Acquire” includes any purchase and the receipt of any gift or bequest of any Reportable Security. “Affiliate Account” means, as to any Access Person, an Account: (i) Of any Family Member of the Access Person; (ii) For which the Access Person acts as a custodian, trustee or other fiduciary; (iii) Of any corporation, partnership, joint venture, trust, company or other entity which is neither subject to the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934 nor registered under the Investment Company Act of 1940 (the “Company Act”) and in which the Access Person or a Family Member has a direct or indirect Beneficial Ownership; and (iv) Of any Access Person of the Firm. “Associated Person” of the Firm means any Access Person, and any employees, including independent contractors who perform advisory functions on behalf of the Firm. “Automatic investment plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.An automatic investment plan includes a dividend reinvestment plan. “Beneficial Ownership” means a direct or indirect “pecuniary interest” (as defined in Rule 16a-1(a)(2) under the 1934 Act that is held or shared by a person directly or indirectly (through any contract, arrangement, understanding, relationship or otherwise) in a Security.This term generally means the opportunity directly or indirectly to profit or share in any profit derived from a transaction in a Security.An Access Person is presumed to have Beneficial Ownership of any Family Member’s account. “Client Account” means any account for which the Firm provides services, including investment advice and investment decisions. “Control” has the same meaning as in section 2(a)(9) of the Company Act.Section 2(a)(9) defines “Control” as the power to exercise a controlling influence over the management or policies of a company, unless this power is solely the result of an official position with the company. “Disposition” or “Dispose” includes any sale and the making of any personal or charitable gift of Reportable Securities. “Family Member” of an Access Person means: (i) That person’s spouse or minor child who resides in the same household; (ii) Any adult related by blood, marriage or adoption to the Access Person (a “relative”) who shares the Access Person’s household; (iii) Any relative dependent on the Access Person for financial support; and (iv) Any other relationship (whether or not recognized by law) which the Chief Compliance Officer determines could lead to the possible conflicts of interest or appearances of impropriety this Code of Ethics is intended to prevent. 2 “Initial Public Offering” means an offering of securities registered under the Securities Act of 1933 (the “1933 Act”), the issuer of which, immediately before the registration, was not subject to the reporting requirements of section 13 or 15(d) of the 1934 Act. “Limited Offering” means an offering that is exempt from registration under the 1933 Act pursuant to section 4(2) or section 4(6) of the 1933 Act or rule 504, 505 or 506 under the 1933 Act. “Material Non-Public Information” (i) Information is generally deemed “material” if a reasonable investor would consider it important in deciding whether to purchase or sell a company’s securities or information that is reasonably certain to affect the market price of the company's securities, regardless of whether the information is directly related to the company’s business. (ii) Information is considered “nonpublic” when it has not been effectively disseminated to the marketplace.Information found in reports filed with the Commission or appearing in publications of general circulation would be considered public information. “Purchase or sale of a Security” includes, among other things, transactions in options to purchase or sell a Security. “Reportable Security” means a Security as defined in the Code of Ethics, but does not include: (i) Direct obligations of the Government of the United States; (ii) Money market instruments, bankers’ acceptances, bank certificates of deposit, commercial paper, repurchase agreements and other high quality short-term debt instruments, including repurchase agreements; (iii) Shares issued by open-end Funds (as defined in Rule 17J-1 (a)(5) of the Investment Company Act). “Restricted Security” means any Security on the Firm’s Restricted Security List.In general, this list will include securities of public companies which are client’s of the Firm, or whose senior management are clients of the Firm. “Security” means any note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guaranty of, or warrant or right to subscribe to or purchase any of the foregoing. 3 PROHIBITED PURCHASES, SALES AND PRACTICES Timing of Personal Transactions No Access Person may purchase or sell, directly or indirectly, any Security in which the Access Person or an Affiliate Account has, or by reason of the transaction acquires, any direct or indirect Beneficial Ownership if the Access Person knows or reasonably should know that the Security, at the time of the purchase or sale (i) is being considered for purchase or sale on behalf of any Client Account; or (ii) is being actively purchased or sold on behalf any Client Account. If the Firm is purchasing/selling or considering for purchase/sale any Security on behalf of a Client Account, no Access Person may effect a transaction in that Security prior to the client purchase/sale having been completed by the Firm, or until a decision has been made not to purchase/sell the Security on behalf of the Client Account. Improper Use of Information No Access Person may use his or her knowledge about the securities transactions or holdings of a Client Account in trading for any account that is directly or indirectly beneficially owned by the Access Person or for any Affiliate Account.Any investment ideas developed by an Access Person must be made available to Client Accounts before the Access Person may engage in personal transactions or transactions for an Affiliate Account based on these ideas. No Associated Person: · while aware of material nonpublic information about a company, may purchase or sell securities of that company until the information becomes publicly disseminated and the market has had an opportunity to react; · shall disclose material nonpublic information about a company to any person except for lawful purposes; or · may purchase any Restricted Securities, found on the Restricted Securities List attached as Exhibit H, as for as long as the publicly traded company (or any member of its senior management) is a client of the Firm, unless expressly approved in advance by the Chief Compliance Officer. Initial Public Offerings No Access Person may acquire any securities in an Initial Public Offering without first obtaining pre-clearance and approval from the Chief Compliance Officer. Limited Offerings No Access Person may acquire any securities in a Limited Offering without first obtaining pre-clearance and approval from the Chief Compliance Officer. REPORTING An Access Person must submit to the Chief Compliance Officer, on forms designated by the Chief Compliance Officer, the following reports as to all Reportable Securities holdings and brokerage accounts in which the Access Person has, or by reason of a transaction, acquires, Beneficial Ownership: 4 Initial Holdings Reports Not later than 10 days after an Access Person becomes an Access Person, a Certification and Holdings Report as set forth on Exhibit I with the following information which must be current as of a date no more than 45 days prior to the date the person becomes an Access Person: · The title, type of security, and as applicable the exchange ticker or CUSIP number, number of shares and principal amount of each Reportable Security in which the Access Person has any direct or indirect Beneficial Ownership; · The name of any broker, dealer or bank in which the Access Person maintains an account in which any securities (including but not limited to Reportable Securities) are held for the Access Person’s direct or indirect Beneficial Ownership; and · The date the report is being submitted by the Access Person. Quarterly Transaction Reports Reportable Securities Not later than 30 days after the end of each calendar quarter, a Transactions Report as set forth on Exhibit J for any transaction (i.e., purchase, sale, gift or any other type of Acquisition or Disposition) during the calendar quarter of a Reportable Security in which the Access Person had any direct or indirect Beneficial Ownership including: · The date of the transaction, the title, the exchange ticker symbol or CUSIP number (if applicable), the interest rate and maturity date (if applicable), the number of shares and the principal amount of each Reportable Security; · The nature of the transaction (i.e., purchase, sale, gift or any other type of Acquisition or Disposition): · The price of the Reportable Security at which the transaction was effected; · The name of the broker, dealer or bank with or through which the transaction was effected; and · The date the report is being submitted by the Access Person. Accounts
